IN THE SUPREME COURT OF PENNSYLVANIA
                                EASTERN DISTRICT


MARVIN GILMORE,                           : No. 78 EM 2014
                                          :
                      Petitioner          :
                                          :
                                          :
             v.                           :
                                          :
                                          :
COURT OF COMMON PLEAS OF                  :
PHILADELPHIA COUNTY, ET. AL.;             :
DISTRICT ATTORNEY OF                      :
PHILADELPHIA COUNTY, ET. AL.,             :
                                          :
                      Respondents         :


                                       ORDER



PER CURIAM

      AND NOW, this 8th day of August, 2014, the Application for Leave to File Original

Process and the Petition for Writ of Mandamus and/or Extraordinary Relief are

DISMISSED.        See Commonwealth v. Reid, 642 A.2d 453 (Pa. 1994) (hybrid

representation not permitted). The Prothonotary is directed to forward the filings to

counsel of record.